Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on March 11 ,
2010, by and among Pacific Capital Bank, N.A. (“the Bank”) and Pacific Capital
Bancorp. (“PCB”) and with the Bank hereinafter collectively referred to as “the
Company”) on the one hand, and George S. Leis (“Executive”) on the other hand,
on the basis of the following.

WHEREAS, the Bank and PCB desire to employ Executive as the President and Chief
Executive Officer of the Bank and PCB as of the date of April 2, 2010 or such
other date as the parties may mutually agree (the “Effective Date”); and

WHEREAS, the parties are willing to enter into an agreement providing for such
employment upon the terms and conditions set forth herein, which will replace
any other prior written or oral understandings between Executive and the
Company.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the sufficiency of which is acknowledged, the parties hereto covenant and agree
as follows:

A. TERM OF EMPLOYMENT

1. Term. The Company hereby employs Executive, and Executive hereby accepts
employment with the Company as President and Chief Executive Officer, for a
period of two (2) years, commencing as of the Effective Date set forth above
(the “Term”), subject however to prior termination as hereinafter provided.
Where used herein, “Term” shall refer to the entire period of the employment of
Executive by the Company hereunder, whether for the period provided above, or
whether terminated earlier as hereinafter provided.

B. DUTIES OF EXECUTIVE

1. Duties. Executive’s duties under this Agreement shall include all ordinary
and reasonable duties customarily performed by the President and Chief Executive
Officer of a commercial banking institution in California, subject to the powers
by law vested in the Boards of Directors of the Bank and PCB. As such, Executive
shall oversee all operational aspects of the business and activities of the
Company. Executive shall render his services to the Company and shall exercise
such corporate responsibilities as Executive may be directed by the Boards of
Directors. Executive shall perform his duties faithfully, diligently and to the
best of his ability, consistent with the highest and best standards of the
banking industry and in compliance with applicable laws.

2. Conflicts of Interest. Executive expressly agrees as a condition to the
performance by Company of its obligations herein that, during the Term, he will
not, directly or indirectly, render any services of an advisory nature or
otherwise become employed by, or participate or engage in, any business
competitive with any businesses of the Company, without the prior written
consent of the Company; provided, however, that nothing herein shall prohibit
Executive from owning stock or other securities of a competitor which are
relatively insubstantial to the total outstanding stock of such competitor, and
so long as he in fact does not have the power to control or direct the
management or policies of such competitor and does not



--------------------------------------------------------------------------------

serve as a director or officer of, and is not otherwise associated with, any
competitor except as consented to by the Company. Nothing contained herein shall
preclude substantially passive investments by Executive during the Term that may
require nominal amounts of his time, energies and interest.

3. Performance. During the Term, Executive shall devote substantially his full
energies, interests, abilities and productive time to the business of the
Company. Executive shall at all times loyally and conscientiously perform all of
these duties and obligations hereunder and shall at all times strictly adhere to
and obey, and instruct and require all those working under and with him strictly
to adhere and obey, all applicable federal and state laws, statutes, rules and
regulations to the end that the Company shall at all times be in full compliance
with such laws, statutes, rules and regulations.

4. Subpoenas; Cooperation in Defense of the Bank. If Executive, during the Term
or thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
Executive is otherwise required by law or regulations to disclose Confidential
Information (as described in Section G below), Executive will promptly, before
making any such production or disclosure, notify the Company’s counsel and
provide such information as the Company may reasonably request to take such
action as the Company deems necessary to protect its interests. Executive agrees
to cooperate reasonably with the Company, whether during the Term or thereafter,
in the prosecution or defense of all threatened claims or actual litigation in
which the Company is or may become a party, whether now pending or hereafter
brought, in which Executive has knowledge of relevant facts or issues.

C. COMPENSATION

1. Salary. In consideration of the performance by Executive of all of his
obligations under this Agreement, the Bank agrees to pay Executive commencing on
the Effective Date, a salary of $600,000 per year, less required taxes and
withholdings. The base salary shall be payable in accordance with the Bank’s
regular payroll practices. The Board shall review the base salary annually
during the Term.

2. Bonuses. During the Term, the Bank agrees that Executive shall be eligible to
be considered for a cash and/or equity bonuses consistent with the Bank’s
applicable executive incentive compensation program, based upon the Executive’s
accomplishment of business and financial goals during the completed fiscal year,
the overall financial performance of the Bank, and other goals as determined by
the Board, to the extent permitted by law. The bonus shall be payable when the
bonuses of the other executives of the Bank are paid.

3. Deferred Compensation Program. Bank will provide Executive a reasonably
satisfactory deferred compensation program under which Executive may elect to
defer a portion of Executive’s base salary and annual bonus compensation each
year. Such program shall be implemented no later than 30 days following the
Effective Date and shall be structured so as to be reasonably expected to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

 

- 2 -



--------------------------------------------------------------------------------

The payment schedules to Executive as provided in Section F below, other than in
connection with termination for cause, are intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and shall be interpreted consistently therewith. Notwithstanding
anything to the contrary in this Agreement, to the extent required to comply
with Section 409A of the Code, if Executive is deemed to be a “specified
employee” for purposes of Section 409A(a)(2)(B) of the Code, Executive agrees
that any non-qualified deferred compensation payments due to him under this
Agreement in connection with a termination of employment that would otherwise
have been payable at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period.

D. EXECUTIVE BENEFITS

1. Group Medical, Life Insurance and 401(k) Benefits. During the Term, the Bank
shall provide for Executive’s participation in medical, accident, health
benefits, disability insurance, the 401(k) plan/profit sharing plan and other
employee benefits as provided to other officers and employees of the Bank, the
amount extent and scope of which shall be determined in accordance with the
policies of the Bank as in effect from time to time, and subject to applicable
legal limitations.

E. REIMBURSEMENT FOR BUSINESS EXPENSES

Executive shall be entitled to reimbursement by the Bank for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties and in acting for the Bank during the Term, which type of
expenditures shall be determined by the Board of Directors, provided that:

(a) Each such expenditure is of a nature qualifying it as a proper deduction on
the federal and state income tax returns of the Bank as a business expense and
not as deductible compensation to Executive; and

(b) Executive furnishes to the Bank adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of such expenditures as
deductible business expenses of the Bank and not as deductible compensation to
Executive.

Provided that the Board of Directors has granted specific approval in advance,
any reasonable and customary expenses of Executive for his activities in
industry association groups, or other business, industry, civic, or charitable
organizations, that are not reimbursed by those organizations, will be
reimbursed by the Bank to Executive upon presentation of proper documentation.

 

- 3 -



--------------------------------------------------------------------------------

F. TERMINATION

Notwithstanding any and all other provisions of this Agreement to the contrary,
Executive’s employment hereunder may be terminated as follows:

1. Without Cause. Executive’s employment hereunder may be terminated in the sole
and absolute discretion of the Boards of Directors of the Bank and PCB at any
time. If Executive’s employment is terminated under this Section F.1 the Bank
shall pay Executive the base salary earned but unpaid through the date of
termination, along with any earned but unused vacation pay due at the time of
termination. Additionally, if such termination occurs and is not for reasons
described in Sections F.2 or F.3 below, Executive and the Company shall enter
into the Separation and Release Agreement attached hereto as Exhibit 1.
Executive shall be entitled to reasonable consideration in exchange for the
covenants provided in the Separation and Release Agreement based on the value to
the Company of Executive’s covenants. The value shall be determined by an
independent third-party consultant selected by Company which is experienced in
estimating the fair market value of such covenants.

2. Upon Disability or Death.

(a) Disability. Executive’s employment hereunder may be terminated upon
Executive’s inability to perform his duties hereunder as the President and Chief
Executive Officer of the Bank and PCB as a result of prolonged absence from work
for health reasons or physical or mental disability, illness or incapacity, for
three (3) consecutive calendar months, or for shorter periods aggregating three
(3) months in any twelve (12) month period, as reasonably determined by the
Boards of Directors. In the event that Executive’s employment is terminated
under this Section F.2, Executive shall receive the difference between any
disability payments provided by the Bank’s insurance plans, including workers
compensation, and his then current base salary, as set forth in Section C.1
above, for twelve (12) months. Such termination shall not affect any rights,
which Executive may have pursuant to any insurance or other death benefit plans
or arrangements of the Bank. The above payment shall be in full and complete
satisfaction of any and all rights, which Executive might enjoy hereunder other
than the right, if any, to exercise any Stock Options and the right to receive
other vested compensation (e.g. deferred compensation and vested stock grants).
Any Stock Options and Restricted Stock previously awarded to Executive shall
vest upon termination. Such payment is contingent upon Executive’s execution of
the Release described in Section F.4 and compliance with Section G.4 below, and
shall be made in equal installments on the Bank’s normal payroll dates.

(b) Executive’s Death. If Executive dies, his employment hereunder shall
terminate without further obligation of the Company to Executive (or Executive’s
heirs or legal representatives) under this Agreement, other than for payment of:
(i) Executive’s base salary (as set forth in Section C.1 hereof) through the
date of termination; (ii) any compensation previously deferred by Executive; and
(iii) any accrued vacation. All of the foregoing amounts shall be paid to
Executive’s estate or beneficiary, as applicable, in a lump sum within thirty
(30) days after the date of termination or earlier, as required by applicable
law and shall be in full and complete satisfaction of any and all rights which
Executive might enjoy hereunder other than the right, if any, to exercise any
Stock Options and the right to receive other previously vested compensation
(e.g., deferred compensation and vested stock grants). Any Stock Options or
Restricted Stock previously awarded to Executive shall vest upon termination.
The timing of the exercise of such Vested options shall be as provided in the
PCB’s 2002 Stock Plan.

 

- 4 -



--------------------------------------------------------------------------------

3. For Cause.

The Company may terminate immediately Executive’s employment hereunder without
any further obligation or liability whatsoever to Executive, if the Board of
Directors of either the Bank or PCB reasonably determines that Executive has:

(a) committed a significant act of dishonesty, deceit or breach of fiduciary
duty in the performance of Executive’s duties as an employee of the Company;

(b) grossly neglected or willfully failed in any way to perform substantially
the duties of such employment after a written demand for performance is given to
Executive by the Board of Directors of the Bank or PCB which demand specifically
identifies the manner in which such Board of Directors believes Executive has
failed to perform his duties; or

(c) willfully acted or failed to act in any other way that materially and
adversely affects the Company.

In the event of a termination of Executive’s employment by the Company under
this Section F.3, the Company shall deliver to Executive at the time the
Executive is notified of the termination of his employment a written statement
setting forth in reasonable detail the facts and circumstances claimed by the
Company to provide a basis for the termination of the Executive’s employment
under this Section F.3.

If Executive’s employment is terminated under this Section F.3, the Bank shall
pay Executive the base salary earned but unpaid through the date of termination,
along with any earned but unused vacation pay due at the time of termination.
Executive shall not have the right to receive compensation or other benefits for
any period after the termination pursuant to this Section F.3 except for
benefits already vested. Any termination under this Section F.3 shall not
prejudice any remedy, which the Company may otherwise have at law, in equity, or
under this Agreement.

4. Regulatory Provisions.

(a) Compliance with Safety and Soundness Standards. Notwithstanding anything
contained herein to the contrary, in no event shall the total compensation paid
out upon the departure of Executive be in excess of that considered by the FDIC
or the California Commissioner of Financial Institutions to be safe and sound at
the time of such payment, taking into consideration all applicable laws,
regulations, or other regulatory guidance. Any payments made to the Executive,
pursuant to this Agreement or otherwise, are subject to and conditioned upon
compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated there
under.

(b) Suspension and Removal Orders. If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Company’s affairs by notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. Section 1818(e)(3) and (g)(1)), the Company’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are

 

- 5 -



--------------------------------------------------------------------------------

dismissed, the Company shall (to the fullest extent permitted by law): (i) pay
Executive the compensation withheld while its obligations under this Agreement
were suspended; and (ii) reinstate (in whole or in part) any of its obligations
which were suspended. If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.

(c) Termination by Default. If the Company is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

G. GENERAL PROVISIONS

1. Company Confidential Information and Trade Secrets. During the Term,
Executive will have access to and become acquainted with what Executive and the
Company acknowledge are trade secrets and other confidential and proprietary
information of the Company, including but not limited to, knowledge or data
concerning the Company, its operations and business, the identity of customers
of the Company, including knowledge of their financial conditions their
financial needs, as well as their methods of doing business, pricing information
for the purchase or sale of assets, financing and securitization arrangements,
research materials, manuals, computer programs, formulas for analyzing asset
portfolios, marketing plans and tactics, salary and wage information, and other
business information (hereinafter “Confidential Information”). Executive
acknowledges that all Confidential Information is and shall continue to be the
exclusive property of the Company, whether or not prepared in whole or in part
by Executive. Executive shall not disclose any of the aforesaid Confidential
Information, directly or indirectly, under any circumstances or by any means, to
third persons without the prior written consent of the Company, or use it in any
way, except as required in the course of Executive’s employment with the
Company.

2. Company’s Ownership in Executive’s Work. Executive agrees that all
inventions, discoveries, improvements, trade secrets, formulae, techniques, and
processes, whether or not patentable, and whether or not reduced to practice,
that are conceived or developed during the Executive’s employment with the
Company, either alone or jointly with others, if on the Company’s time, using
the Company’s facilities, relating to the Company or to the banking industry
shall be owned exclusively by the Company, and Executive hereby assigns to the
Company all of the Executive’s right, title, and interest in all such
intellectual property. Executive agrees that the Company shall be the sole owner
of all domestic and foreign patents or other rights pertaining thereto, and
further agrees to execute all documents that the Company reasonably determines
to be necessary or convenient for use in applying for, prosecuting, perfecting,
or enforcing patents or other intellectual property rights, including the
execution of any assignments, patent applications, or other documents that the
Company may reasonably request. This provision is intended to be applied
consistent with applicable law.

 

- 6 -



--------------------------------------------------------------------------------

3. Statutory Limitation on Assignment. Executive understands that the Company is
hereby advising Executive that any provision in this Agreement requiring
Executive to assign rights in any invention does not apply to an invention that
qualifies fully under the provisions of Section 2870 of the California Labor
Code. That Section provides as follows:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment, supplies
facilities, or trade secret information, except for those inventions that
either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the state and is unenforceable.”

By signing this Agreement, Executive acknowledges that this paragraph shall
constitute written notice of the provisions of Section 2870.

4. Covenant Not to Solicit Fellow Employees. Executive agrees, during the term
of Executive’s employment with the Company and for a one-year period following
the termination of Executive’s employment with the Company for any reason, not
to solicit the services of any officer, employee or independent contractor of
the Bank or PCB. This covenants not to solicit fellow employees shall be
considered as a series of separate covenants, one for each political subdivision
of California, and one for each entity or individual with respect to whom
solicitation is prohibited. Except as provided in the previous sentence, each
such separate covenant shall be deemed identical in terms to the covenant
contained in this Section G.4. If in any arbitration or judicial proceeding an
arbitrator or a court refuses to enforce any of such separate covenants (or any
part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that a
provision of this Section G.4 or any such separate covenant or portion thereof,
is determined to exceed the time, geographic or scope limitations permitted by
applicable law, then such provision shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
law. Executive hereby consents, to the extent Executive may lawfully do so, to
the arbitral or judicial modification of this Agreement as described in this
Section G.4.

5. Indemnification. To the fullest extent permitted by law, applicable statutes,
and the Articles, Bylaws and resolutions of the Bank and PCB in effect from time
to time, the Company shall indemnify Executive from and against liability,
claims or loss arising

 

- 7 -



--------------------------------------------------------------------------------

out of Executive’s service, actions or omissions concerning or relative to the
performance of Executive’s duties for the Company, including, but not limited to
judgments, fines, settlements and advancement of expenses incurred in the
defense of actions, proceedings and appeals there from. The Company’s
obligations under this Section G.5 shall survive the expiration or termination
of this Agreement.

6. Return of Documents. Executive expressly agrees that all manuals, documents,
files, reports, studies, instruments or other materials used and/or developed by
Executive during the Term are solely the property of the Company, and that
Executive has no right, title or interest therein. Upon termination of
Executive’s employment hereunder, Executive or Executive’s representative shall
promptly deliver possession of all of said property to the Company in good
condition.

7. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing, when deposited in the United States mail, registered or certified,
postage prepaid, addressed to the party to whom it is directed at the address
listed below, or by facsimile, to the number specified below. Either party may
change its address by written notice in accordance with this Paragraph.

If to the Bank and PCB:

Pacific Capital Bank, N.A. and Pacific Capital Bancorp

1021 Anacapa Street, 3rd Floor

Santa Barbara, California 93101

Attention: Chairman of the Board, Edward E. Birch

Telephone: (805) 564-6435

Facsimile: (805) 882-3888

With a copy to:

General Counsel, Frederick W. Clough

Telephone: (805) 564-6264

Facsimile: (805) 882-3856

If to the Executive:

George S. Leis

405 Palomar Road

Ojai, California 93023

Telephone: (805) 640-0558

8. California Law. This Agreement is to be governed by and construed under the
laws of the State of California, without regard to the choice of law provisions
of California.

 

- 8 -



--------------------------------------------------------------------------------

9. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and shall not be
used in construing it.

10. Invalid Provisions. Should any provision of this Agreement for any reason be
declared invalid, the validity and binding effect of any remaining portion shall
not be affected, and the remaining portions of this Agreement shall remain in
full force and effect as if this Agreement had been executed with said provision
eliminated.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties. It supersedes any and all other agreements, understandings,
negotiations and discussions, either oral or in writing, between the parties
hereto with respect to the employment of Executive by the Company. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or binding.
This Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by an authorized representative of the Company and
Executive.

12. Receipt of Agreement. Each of the parties hereto acknowledges that it or he
has read this Agreement in its entirety and does hereby acknowledge receipt of a
fully executed copy thereof. A fully executed copy shall be an original for all
purposes, and is a duplicate original.

13. Arbitration. Executive and the Company agree that, to the fullest extent
permitted by law, Executive and the Company will submit all disputes arising
under this Agreement or arising out of or related to Executive’s employment with
or separation from the Bank and/or PCB, to final and binding arbitration in
Santa Barbara, California before an arbitrator associated with the American
Arbitration Association, JAMS or other mutually agreeable alternative dispute
resolution service. Included within this provision are any claims based on
violation of local, state or federal law, such as claims for discrimination or
civil rights violations under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code, or
similar statutes. If there is a dispute as to whether an issue or claim is
arbitrable, the arbitrator will have the authority to resolve any such dispute,
including claims as to fraud in the inducement or execution, or claims as to
validity, construction, interpretation or enforceability.

The arbitrator selected shall have the authority to grant Executive or the
Company or both all remedies otherwise available by law. The arbitrator will be
selected from a neutral panel pursuant to the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA Rules”).
The arbitration will be conducted in accordance with the AAA Rules (or the rules
of any other service selected). Notwithstanding anything to the contrary in the
AAA Rules, however, the arbitration shall provide (i) for written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute and (ii) for a written decision by the arbitrator
that includes the essential findings and conclusions upon which the decision is
based. The arbitrator’s award shall be

 

- 9 -



--------------------------------------------------------------------------------

enforceable in any court having jurisdiction thereof. The parties shall each
bear their own costs and attorneys’ fees incurred in conducting the arbitration
and, except in such disputes where Executive asserts a claim otherwise under a
state of federal statute prohibiting discrimination in employment (“a Statutory
Claim”), or unless required otherwise by applicable law, shall split equally the
fees and administrative costs charged by the arbitrator and AAA. In disputes
where Executive asserts a Statutory Claim against the Bank, or where otherwise
required by law, Executive shall be required to pay only the AAA filing fee to
the extent such filing fee does not exceed the fee to file a complaint in state
or federal court. The Company shall pay the balance of the arbitrator’s fees and
administrative costs. To the extent permissible under the law, however, and
following the arbitrator’s ruling on the matter, the arbitrator may rule that
the arbitrator’s fees and costs be distributed in an alternative manner. To the
extent that applicable law provides that a prevailing party is entitled to
recover attorney’s fees and costs, the arbitrator shall apply the same standard
with respect to the awarding of fees and costs as would be awarded if such claim
had been asserted in state or federal court. This mutual arbitration agreement
does not prohibit or limit either the Executive’s or the Company’s right to seek
equitable relief from a court, including, but not limited to, injunctive relief,
a temporary restraining order, or other interim or conservatory relief, pending
the resolution of a dispute by arbitration. The arbitrator shall have no
authority to add to or to modify the terms described in this Paragraph, shall
apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy.

14. Applicability of Agreement. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by a person not a party to this
Agreement (except as specifically provided in this Agreement).

[Signature page follows]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and PCB have caused this Agreement to be executed
by a duly authorized officer or representative and Executive has executed this
Agreement to be effective as of the day and year first written above.

 

Date:   3-11-2010       PACIFIC CAPITAL BANCORP     By:  

/s/ Edward E. Birch

    Name:   Edward E. Birch     Title:   Chairman of the Board Date:
  3-11-2010       PACIFIC CAPITAL BANK, N.A.     By:  

/s/ Edward E. Birch

    Name:   Edward E. Birch     Title:   Chairman of the Board Date:
  3-11-2010        

/s/ George S. Leis

      Executive: George S. Leis

 

- 11 -



--------------------------------------------------------------------------------

Exhibit 1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is made by and
between Pacific Capital Bancorp, a California corporation, and Pacific Capital
Bank., N.A., a national banking association, (collectively, the “Company”) and
George S. Leis (“Executive”) (the Company and Executive referred to individually
as the “Party” and together as the “Parties”), effective as of
[                    ].

WHEREAS, Executive is currently serving as the President and Chief Executive
Officer as well as a member of the board of directors of the Company (the
“Board”).

WHEREAS, Executive employment with the Company and his service has been
terminated, effective as of [                    ] (the “Separation Date”) and
is not entitled to receive severance benefits (other than payment for services
rendered or accrued benefits) pursuant to the terms of his employment and his
board service;

WHEREAS, the Company is not permitted to make any “golden parachute payment” as
defined in Section 111 of the Emergency Economic Stabilization Act of 2008, as
amended by the American Recovery and Reinvestment Act of 2009, and any executive
compensation laws, regulations and/or guidance issued on or subsequent to the
Separation Date (the “CPP Rules”) to Executive in connection with such
termination pursuant to the terms of the Company’s participation in the United
States Treasury’s Capital Purchase Program (the “CPP”) under the Troubled Asset
Relief Program (“TARP”), which has been duly acknowledged by Executive pursuant
to (i) a Waiver executed by Executive dated [                    ] and effective
as of [                    ], attached hereto as Annex A (the “Waiver”), and
(ii) Executive Compensation Amendment to Benefit Plans to Comply with Emergency
Economic Stabilization Act, as Amended and Consent Agreement between Executive
and the Company dated as of [                    ], attached hereto as Annex B
(the “Consent Agreement”), and each are hereby made a part of this Agreement;

WHEREAS, the Parties desire to enter into this Agreement to (a) clarify the
payment of certain accrued benefits, (b) provide for payments which the Company
agrees to provide Executive in exchange for other rights and obligations
provided for under this Agreement, including restrictive covenant obligations on
the part of Executive and (c) reaffirm Executive’s continuing obligations under,
and adherence with, the terms of the Waiver, the Consent Agreement and the
executive compensation restrictions under the CPP as currently exist and as may
be adopted from time to time while the Company is a participant under the CPP;
and

WHEREAS, the Parties wish to avoid litigation and controversy and fully resolve
any and all past, present and future disputes they may have relating to
Executive’s employment with, or separation from service with, the Company.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company hereby agree as follows:

1. Termination. Effective as of the Separation Date, Executive’s employment with
the Company, as well as any and all positions he held with the Company and any
affiliates, are terminated, including, without limitation, his position as a
member of the Board and as a member of any boards of directors of affiliates of
the Company.

2. Accrued Obligations.

(a) In accordance with the Company’s normal mode of executive salary payment,
the Company shall pay Executive any accrued, but unpaid, base salary as of the
Separation Date. In addition, the Company shall pay Executive the amount of any
accrued, but unused, vacation as of the Separation Date. Executive acknowledges
that with such payments, as well as the payments set forth below, Executive will
have received all compensation owed to Executive by the Company. Except as
specifically provided below, Executive shall not be entitled to receive any
compensation from the Company following the Separation Date. In addition,
Executive specifically acknowledges his execution of, and continuing obligation
to be in compliance with, the Waiver and hereby acknowledges and agrees that any
and all amounts under this Agreement are subject to the terms of Section 8 of
this Agreement.

(b) All of Executive’s health, dental and/or vision insurance coverage will
cease on the Separation Date; provided, however, that nothing herein will
prevent Executive from electing continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (i.e., 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”), and Section 601
et seq. of the Employee Retirement Income Security Act of 1974, as amended).

(c) Executive acknowledges and agrees that with the payments set forth in
Section 2(a), as well as any vested benefits in his account under the Company’s
401(k) plan, Executive will have received all compensation and benefits
(including leave time) due Executive in connection with his employment, and he
is not entitled to any additional compensation or benefits except as
specifically provided below.

(d) Executive acknowledges that, upon the Separation Date, he shall
automatically forfeit pursuant to the terms of the [                    ] and
applicable award agreements: (i) the remaining [                    ] unvested
shares of restricted stock granted under the Plan and
(ii) [                    ] shares subject to stock option awards granted under
the Plan to the extent such option shares remain unexercised upon the Separation
Date.

3. Consideration for Services Rendered. In consideration of Executive entering
into this Agreement and performing his obligations hereunder, including the
restrictions contained in Section 4, the Company shall compensate Executive with
an aggregate cash payment of $[        ] to be paid in [            ]
(    ) monthly installment payments of $[        ]. Such installment payments
shall commence to be paid on [            ], and thereafter shall be paid on the
fifteenth (15th) day of each month until [                    ], with a final
payment of $[        ] on [                    ], in accordance with the
Company’s normal accounts payable procedures. For purposes of the application of
Treasury Regulation Section 1.409A-1(b)(4)(i), each such installment payment
shall be deemed a separate payment.

 

2



--------------------------------------------------------------------------------

Executive acknowledges and agrees that payment of all amounts under this
Section 3 are conditioned upon Executive executing this Agreement and not
rescinding, breaching or threatening to breach any of the terms of this
Agreement (including, without limitation, the release of all claims set forth in
Section 10 below).

4. Restrictive Covenant Obligations.

(a) Executive Acknowledgements. Executive acknowledges and agrees that, in
consideration for the payment by the Company, Executive must not use his
confidential knowledge of the Company’s business, strategic plans, and customer
relationships to compete with the Company, and therefore agrees to the
restrictions contained herein. Executive further acknowledges that:

(i) during his employment, the Company was and will be engaged in the business
of retail banking, commercial banking and trust and wealth management
(“Business”);

(ii) Executive has occupied a position of trust and confidence with the Company,
and has become familiar with the Company’s trade secrets and with other
proprietary and confidential information concerning the Business;

(iii) the Company is participating in the CPP;

(iv) the agreements and covenants contained in these restrictive covenants are
essential to protect the Company and its goodwill; and

(v) the Company would be irreparably damaged if Executive were to utilize or
disclose the Company’s trade secrets or confidential information or provide
executive or strategic services to any competing entity.

(b) Non-Competition. For a period of one (1) year after the Separation Date (the
“Restricted Period”), Executive will not, directly or indirectly, alone or in
combination with any other person or entity, own (other than through the passive
ownership of less than 1% of the publicly traded shares of any entity), operate,
manage, control, engage or participate in, consult or advise, render services
for, or otherwise assist, in any executive or strategic role, any person or
entity (other than the Company) that engages in the Business in the California
counties of Marin, Sonoma, Lake, Napa, Solano, Fresno, Monterey, San Luis
Obispo, Santa Barbara and/or Ventura (such person or entity hereafter referred
to as a “Competitive Entity”), in which:

(i) the Competitive Entity’s corporate headquarters is in the California
counties of Marin, Sonoma, Lake, Napa, Solano, Fresno, Monterey, San Luis
Obispo, Santa Barbara and/or Ventura; or

(ii) the Competitive Entity has a majority share of its Business operations in
the California counties of Marin, Sonoma, Lake, Napa, Solano, Fresno, Monterey,
San Luis Obispo, Santa Barbara and/or Ventura (either individually or in the
aggregate); or

 

3



--------------------------------------------------------------------------------

(iii) Executive’s position with the Competitive Entity would involve directly
and materially influencing the Competitive Entity’s operations in the California
counties of Marin, Sonoma, Lake, Napa, Solano, Fresno, Monterey, San Luis
Obispo, Santa Barbara and/or Ventura.

(c) Non-Solicitation. Without limiting the generality of Subsection (b) above,
during the Restricted Period, Executive will not, directly or indirectly, alone
or in combination with any other person or entity:

(i) solicit or attempt to solicit business related to the Business from any
company or institution that is then, or was within the twelve (12) month period
preceding such solicitation or attempt, a customer of the Company; or

(ii) solicit, employ or engage in any capacity (whether as an employee,
consultant, owner, member, independent contractor or otherwise) the services of
any persons employed by the Company in the positions of [insert position titles
per-third party valuation, examples include, Chief Credit Officer, Commercial
and Retail Banking Executive, Corporate Real Estate Services Director, Branch
Manager, Division Credit Officer, Senior Commercial and Wealth Management
Private Bankers, Commercial and Wealth Private Bankers, and Chief Information
Technology Officer] within the six (6) month period prior to such solicitation,
employment or engagement, employed or otherwise engaged by the Company in any
capacity.

(d) Non-Disclosure of Confidential Information. During the Restricted Period and
for a period of two (2) years following the Restricted Period, Executive shall
keep secret and retain in strictest confidence, and shall not, without the prior
written consent of the Board, utilize, furnish, make available or disclose to
any third party or use for the benefit of herself or any third party, any
Confidential Information. “Confidential Information” shall mean any business
information that relates to the Company or the Business, including, without
limitation, information relating to strategic plans, financial, customer
identities, potential customers, employees, suppliers, analyses, pricing models,
revenue models, profit margins, products or services whether currently released
or in development, inventions, discoveries, improvements, copyrightable work,
know-how, process, designs, computer programs and routines, formula and
techniques, strategies or other proprietary information used by the Company in
connection with the Business; provided, however, that Confidential Information
shall not include any information that is in the public domain or becomes known
in the public domain through no wrongful act on the part of Executive. Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company.

(e) Remedy for Breach. The Parties acknowledge and agree that the payments set
forth in Section 3 above shall be subject to Section 8 and shall be due and
owing to Executive only if he materially complies with his obligations in
Subsections (b)-(d) of this Section 4, and that upon any breach or other failure
to fulfill such obligations, Executive must repay any monies already received by
his under Section 3. The Parties further acknowledge and agree that such
forfeiture of unpaid amounts and obligation to repay previously received amounts
shall apply regardless of any determination by a court that the restrictions in
Subsections (b)-(d) of this Section 4 are illegal, void, unenforceable, or
overly broad. In the event that Executive has breached or otherwise failed to
fulfill his obligations under Subsections (b)-(d) of this Section 4, Executive
must repay to the Company all amounts received pursuant to Section 3 within five
(5) days of receiving a written demand from the Company.

 

4



--------------------------------------------------------------------------------

5. Mutual Non-Disparagement; No Encouragement of Claims.

(a) Executive agrees not to make any oral or written statement that disparages
or places the Company (or any of its past or present officers, directors,
employees, products, services or customers) in a false or negative light, or to
encourage or assist any person or entity who may or who has filed a lawsuit,
charge, claim or complaint against the Released Parties (as defined in
Section 10); provided, however, that nothing herein shall prevent Executive from
responding to a lawful subpoena, reporting to a government agency, or complying
with any other legal obligation. If Executive receives any subpoena or becomes
subject to any legal obligation that implicates this Section 5, Executive will
provide prompt written notice of that fact to the Company (consistent with the
notice provisions of this Agreement), and enclose a copy of the subpoena and any
other documents describing the legal obligation.

(b) The Company agrees that the Company’s officers and directors shall be
directed not to make any oral or written statement that disparages or places
Executive in a false or negative light, or encourage or assist any person who
may or who has filed a lawsuit, charge, claim or complaint against Executive;
provided, however, that nothing herein shall prevent the Company from meeting
its disclosure obligations under the rules of the Securities and Exchange
Commission, nor prevent the Company or any of its officers and directors from
responding to a lawful subpoena, reporting to a government agency, or complying
with any other legal obligation. If the Company or the Board of Directors
receives any subpoena or becomes subject to any legal obligation that implicates
this Section 5, the Company or the Board of Directors will provide prompt
written notice of that fact to Executive (consistent with the notice provisions
of this Agreement), and enclose a copy of the subpoena and any other documents
describing the legal obligation.

6. Return of Company Property. Executive represents and warrants that as of the
date on which he executes this Agreement, he has returned or will return to the
Company by [                    ], all property and documents of the Company in
his possession or control including, without limitation, all computer hardware
and software, equipment, documents, communication devices, keys, access cards,
materials, files, records, policies, database information, mailing lists, notes,
and any other items belonging to the Company, including any copies thereof.
Following the date of this Agreement, as reasonably requested by the Company,
Executive agrees to make available, at a mutually agreed location, each of
Executive’s computers for the Company’s verification of deletion of Confidential
Information. Executive further represents and warrants that: (i) he has,
truthfully and in good faith, executed the Certification attached hereto as
Annex C, and that he has and will continue to fully comply with the requirements
set forth therein; and (ii) for all hardware to be returned, he has tendered it
to the Company in the same condition as such hardware existed during his
employment, without deletion, alteration, or modification of any files,
documents, records, or information maintained on such hardware. Notwithstanding
anything herein to the contrary, Executive may retain copies of his personnel
reviews from the Company.

 

5



--------------------------------------------------------------------------------

7. No Reinstatement. Executive waives any reinstatement or future employment
with the Company and agrees never to apply for employment or otherwise seek to
be hired, rehired, employed, reemployed, or reinstated by the Company.

8. Waiver and CPP Compliance/Recovery. Notwithstanding anything to the contrary
in this Agreement or in any other agreement, plan, program or arrangement of the
Company, Executive agrees that he shall not be entitled to receive any amount of
compensation that would conflict with the terms of the Waiver, the Consent
Agreement or otherwise violate the CPP Rules or any other compensation rules
applicable to the Company (collectively, the “Restrictions”). The preliminary
determination of whether any compensation paid or to be paid to Executive
conflicts with or violates the Restrictions shall be made by the Compensation
and Benefits Committee of the Board (the “Committee”) in its good faith judgment
with the advice of counsel. In the event of a (i) preliminary determination
by the Committee or (ii) determination by the Company’s banking regulator, the
US Department of the Treasury (“Treasury”), the US Internal Revenue Service or
any other applicable federal government agency or body (each a “Government
Agency”) that any compensation paid or to be paid to Executive would conflict
with or violate the Restrictions, the Company agrees to provide notice of such
determination to Executive within two (2) business days of the determination and
to take reasonable steps to promptly request approval from the applicable
Government Agency to make such payments to Executive under this Agreement in
accordance with the Restrictions and/or to seek a waiver from Treasury that
would permit the payments under this Agreement to be made to Executive if the
determination is that the payment under the Agreement violates the Restrictions.
Subject to the Company’s obligations set forth in the next sentence, Executive
also agrees that, in the event that the Company is obligated to pay, or has
previously paid, any amount to Executive that is determined by any applicable
Government Agency to violate the terms of the Restrictions or as to which
Treasury has not provided a waiver in response to the Company’s request, then
(a) in the case of any unpaid obligation, the Company shall cease to have an
obligation to pay such amounts to Executive on the dates set forth in Section 3
and (b) in the case of previously paid amounts, Executive shall be required to
repay the gross amount of any such compensation to the Company within ten
(10) business days of receiving written demand from the Company, or such shorter
time period as may be required by such Government Agency or under the
Restrictions. Subject to compliance with the Restrictions, the Company agrees
that in the event any amounts to be paid to Executive under this Agreement
pursuant to Section 3 have not been fully paid to Executive (or have had to be
repaid by Executive to the Company) because of this Section 8, and as Executive
explicitly agrees under such circumstances to continue to fulfill his
obligations under this Agreement, including, but not limited to, pursuant to
Sections 4, 5 and 10, the Company agrees that on the earlier of the date that
(y) the Restrictions do not prohibit such payment to Executive or (z) the
Company no longer has any obligation under TARP outstanding, the Company shall
pay Executive in a lump sum any unpaid amounts; provided, however, that the
Parties agree that any payments that are delayed beyond the timing specified in
Section 3 are intended to be made in compliance with Treasury Regulation
Section 1.409A-2(b)(7)(ii) so as to avoid the imposition of an additional tax
under Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

9. Cooperation. On and after the Separation Date, Executive agrees to cooperate
with the Company and its affiliates in any current or future investigation,
litigation, proceeding, or other legal matter, including but not limited to
meeting with and fully answering the questions of the Company and its affiliates
or their attorneys, representatives or agents, and testifying and preparing to
testify at any deposition, trial, or other proceeding without subpoena The
Company will consult with Executive and make reasonable efforts to schedule any
such cooperation so as not to disrupt unnecessarily Executive’s plans and
commitments. The Company agrees to reimburse Executive for all of his reasonable
out-of-pocket expenses associated with such cooperation, including travel
expenses. Executive agrees, unless precluded by law, to promptly inform the
Company in writing (consistent with the notice provisions of this Agreement) if
he becomes aware of any lawsuits that are filed or threatened to be filed
against the Company or its affiliates or if he become aware of or is asked to
respond to questions in any formal or informal investigation of the Company or
its affiliates (or its actions).

10. Executive Release of Rights and Agreement Not to Sue.

(a) Release. Executive (defined for the purpose of this Section 10 as Executive
and Executive’s agents, representatives, attorneys, assigns, heirs, executors,
and administrators) fully and unconditionally releases the Released Parties
(defined as the Company and all related companies, partnerships, divisions,
parents, subsidiaries, affiliates, predecessors, successors, joint ventures, and
with respect to each such entity, all of its affiliates, predecessors,
successors, assigns, past and present partners, employees, officers, directors,
shareholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit plans or programs and the trustees, administrators,
fiduciaries, and insurers of such plans or programs) from, and agrees not to
bring any action, proceeding or suit against any of the Released Parties
regarding, any and all known or unknown claims, causes of action, liabilities,
damages, fees (including attorneys’ fees), rights, demands, payments, or other
remedies of any type, or remunerations of any sort, arising or that may have
arisen out of or in connection with Executive’s employment by or separation of
employment from the Company (“Claims”), including but not limited to:

(i) Claims based on denial of protection or benefits under any statute,
ordinance, executive order, or regulation, including but not limited to claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the Workers’ Adjustment and Retraining Notification, the
Employee Retirement Income Security Act of 1974, National Labor Standards Act,
the National Labor Relations Act, and the California Fair Employment and Housing
Act, as such Acts have been amended, and their state law counterparts, or any
other federal, state or local statute, ordinance, or regulation regarding
employment, termination of employment, or discrimination in employment;

(ii) Claims arising under any other federal, state, municipal, or local
employment discrimination statutes (including, but not limited to, Claims based
on discrimination, harassment or retaliation on the basis of any characteristic
protected under law, including but not limited to race, color, national origin,
sex, religion, parental status, handicap, disability, age, marital status,
veteran status, sexual orientation, ancestry, union activity, attainment of
benefit plan rights, or other protected activity);

 

7



--------------------------------------------------------------------------------

(iii) Claims based upon breach of contract, wrongful termination, retaliatory
discharge, defamation, intentional infliction of emotional distress, tort,
personal injury, invasion of privacy, violation of public policy, negligence, or
any other common law basis arising out of or relating to Executive’s employment
with and/or separation from employment with the Company or any of the Released
Parties and status as a director of the Company and its subsidiaries;

(iv) Claims seeking severance pay, compensation, benefits, damages, costs,
attorneys’ fees, or other indemnities arising out of or relating to Executive’s
employment with and/or separation from employment with the Company or any of the
Released Parties and status as a director of the Company and its subsidiaries;

(v) Claims for any violation of any public policy or common law of any state
relating to employment or personal injury, including but not limited to claims
for wrongful discharge, defamation, invasion of privacy, infliction of emotional
distress, negligence, or interference with contract;

(vi) Claims arising under any other federal, state, municipal, or local statute,
law, ordinance, or regulation; and/or

(vii) Claims for violation of any written or unwritten contract, policy, benefit
plan, retirement or pension plan, option plan, severance plan, or covenant of
any kind, or failure to pay wages, bonuses, employee benefits, other
compensation, attorneys’ fees, damages, or any other remuneration.

Claims shall not include, however, claims arising under this Agreement.

Executive further waives any right to recovery in a proceeding instituted on
Executive’s behalf by an administrative agency or other entity regarding
Executive’s employment with, or separation from, the Company status as a
director of the Company and its subsidiaries. Executive affirms that as of the
time he is signing this Agreement, no action or proceeding covered by this
Section 10 is pending against any of the Released Parties.

Executive represents and warrants that Executive is the sole owner of the Claims
released herein; that the same have not been assigned, transferred, or disposed
of by fact, by operation of law, or in any manner whatsoever, and that Executive
has the full right and power to release the Claims released herein. Executive
further represents and warrants that Executive has not filed or initiated any
legal, equitable, administrative, or any other proceedings against any of the
Released Parties, and that no such proceeding has been filed or initiated on
Executive’s behalf.

Executive is aware that hereafter there may be a discovery of Claims in addition
to or different from those Executive now knows or believe to be true. Executive
expressly waives and releases, fully and finally, all such Claims and any rights
Executive may have under any law that is intended to prevent such Claims from
being waived or released.

(b) Company’s Right to Recover. Executive agrees that if Executive breaches or
violates any term of this Agreement, the Company, to the maximum extent
permitted by law, shall be entitled to recover from Executive any amounts or
benefits paid to Executive pursuant to

 

8



--------------------------------------------------------------------------------

this Agreement and Executive shall forfeit unpaid amounts. The prevailing Party
shall be entitled to recover from the losing Party all reasonable attorney’s
fees and costs incurred to enforce the terms of this Agreement or to obtain any
other remedies that may be available. The officers and directors of the Company
are not aware of any cause of action of the Company against Executive as of the
date of this Agreement. Executive further agrees that if Executive files a
lawsuit or accepts recoveries or benefits based on Claims that Executive has
released pursuant to this Agreement, as a condition precedent to maintaining the
litigation, Executive will immediately forfeit and/or reimburse the Company for
any amounts or benefits paid to Executive pursuant to Section 3 in compliance
with Section 4(e).

(c) Notice to Seek Counsel; Consideration Period; Revocation Period. Executive
acknowledges that Executive has been advised in writing hereby to consult with
an attorney before signing this Agreement and that Executive has had at least
twenty-one (21) days after receipt of this Agreement to consider whether to
accept or reject this Agreement. Executive understands that Executive may sign
this Agreement prior to the end of such twenty-one (21) day period, but is not
required to do so. Executive has the right to revoke this Agreement, solely with
respect to Executive’s release of claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, for up to seven
(7) days after Executive signs it. In order to so revoke, Executive must sign
and send a written notice of the decision to do so, addressed as set forth in
the notice provisions, and that written notice must be received no later than
the eighth day after Executive signed this Agreement.

EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ AND
FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, HAS RETAINED COUNSEL
REGARDING THIS AGREEMENT, AND HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT BY
SIGNING BELOW ON THE DATE SET FORTH BELOW.

11. Violation of Agreement. In any legal or equitable action (including an
arbitration) by either Party claiming that the other Party has breached this
Agreement, the prevailing Party shall be entitled to recover from the losing
Party the reasonable attorneys’ fees and costs incurred by the prevailing Party
in connection with such action.

12. Non-admission/Inadmissibility. This Agreement does not constitute an
admission by the Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and the Company specifically denies any such wrongdoing or violation.
This Agreement is entered into solely to resolve fully all matters related to or
arising out of Executive’s employment with and separation from the Company.
Neither the Agreement nor testimony regarding its negotiation, execution or
implementation may be admitted or used as evidence in a subsequent proceeding of
any kind, except one alleging a breach of this Agreement.

 

9



--------------------------------------------------------------------------------

13. Notice. Any notice required or permitted pursuant to the provisions of this
Agreement shall be deemed to have been properly given if in writing and when
sent by United States mail, certified or registered, postage prepaid, when sent
by overnight courier or when personally delivered, addressed as follows:

If to the Company:

Pacific Capital Bancorp

1021 Anacopa Street

Santa Barbara, CA 93160-0839

Attention: Noma Bruton

If to Executive:

[                    ]

[Address on file.]

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Date of service of such notice shall be (x) the date such notice is
personally delivered, (y) one day after the date of delivery to the overnight
courier if sent by overnight courier or (z) date of postal delivery to the
Company if sent by certified or registered mail.

14. Governing Law; Arbitration; Jurisdiction; No Jury Trial. This Agreement
shall be governed by and construed in accordance with laws and judicial
decisions of the State of California, without regard to its principles of
conflicts of laws. In the event of any dispute or claim relating to or arising
out of this Agreement or the matters contemplated herein, Executive and the
Company agree that all such disputes shall be fully and finally resolved by
binding arbitration conducted by the American Arbitration Association (“AAA”),
JAMS or other mutually agreeable alternative dispute resolution service in Santa
Barbara, California, provided, however, that binding arbitration shall not apply
to, and the Company shall be free to seek, injunctive or other equitable relief
with respect to any actual or threatened breach or violation by Executive of his
obligations under Section 4 hereof in any court having jurisdiction over
Executive. Except as otherwise set forth in this Section 14, the Company and
Executive agree that the jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement
shall be exclusively in the courts in the State of California, Santa Barbara
County, including the federal courts located therein and the Company and
Executive and hereby submit and consent to said jurisdiction and venue.
Executive acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of a covered dispute.

15. Miscellaneous.

(a) Severability; Waiver. The provisions of this Agreement shall be severable
and the invalidity of any provision shall not affect the validity of the other
provisions; provided, however, that upon a finding by a court of competent
jurisdiction that any release or agreement in Sections 4 or 10 is illegal, void
or unenforceable, Executive agrees to promptly execute a release, waiver and/or
covenant that is legal and enforceable to the extent permitted by law. No
provision of this Agreement may be waived except by a writing executed and
delivered by the party against whom waiver is sought. Any such written waiver
shall be effective only with respect to the event or circumstance described
therein and not with respect to any other event or circumstance, unless such
waiver expressly provides to the contrary.

 

10



--------------------------------------------------------------------------------

(b) Heading. The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The use of the word “including”
in this Agreement shall be by way of example rather than by limitation.

(c) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.

16. Indemnification/D&O Coverage. The Company will provide Executive with
(a) indemnification, as provided from time to time under the Company’s policy
and practice for similarly-situated executives (whether or not separated) and
(b) continued coverage under the Company’s directors’ and officers’ insurance,
to the extent provided from time under the applicable policy and practice for
similarly-situated executives (whether or not separated). For so long as such
indemnification may apply, Executive shall promptly and diligently cooperate
with the Company in any investigation, litigation, proceeding, or other legal
matter, including but not limited to meeting with and fully answering the
questions of Company or its attorneys, representatives or agents, and testifying
and preparing to testify at any deposition, trial, or other proceeding without
subpoena. The dates and times on which Executive provides such cooperation
shall, to the extent possible, be mutually agreed upon by Executive and the
Company. The Company agrees to compensate Executive for any reasonable
out-of-pocket expenses he reasonably incurs in providing such assistance and
cooperation.

17. Section 409A. It is intended that any income or payments to Executive
provided pursuant to this Agreement will not be subject to the additional tax
and interest under Section 409A of the Code (a “Section 409A Tax”). The
provisions of the Agreement will be interpreted and construed in favor of
complying with any applicable requirements of Section 409A necessary in order to
avoid the imposition of a Section 409A Tax. The Parties agree that neither party
has (a) an obligation to bring any potential Section 409A Tax to the attention
of the other party or (b) any liability for any Section 409A Tax or any other
reporting or withholding obligation to the other party.

18. Voluntary Execution of Agreement. Executive acknowledges that:

(a) Executive has carefully read this Agreement and fully understands its
meaning;

(b) Executive had the opportunity to take up to twenty-one (21) days after
receiving this Agreement to decide whether to sign it;

(c) Executive understands that the Company is herein advising his, in writing,
to consult with an attorney before signing it and acknowledges that he has
retained an attorney;

(d) Executive is signing this Agreement, knowingly, voluntarily and without any
coercion or duress; and

 

11



--------------------------------------------------------------------------------

(e) all consideration Executive is receiving in exchange for signing this
Agreement is described herein, and no other promises or representations have
been made to induce Executive to sign this Agreement.

19. Entire Agreement. This Agreement, the Waiver and the Consent Agreement
represent the entire agreement and understanding concerning Executive’s
employment with and separation from the Company, and supersedes and replaces any
and all prior agreements, understandings, discussions, proposals, or
negotiations (whether written or oral) between Executive and the Company on the
matters addressed herein.

IN WITNESS WHEREOF, this Agreement has been executed on the date stated below.

 

PACIFIC CAPITAL BANCORP By:  

 

  [                    ]   [                    ] Dated:   PACIFIC CAPITAL BANK,
N.A. By:  

 

  [                    ]   [                    ] Dated:   EXECUTIVE

 

[                    ] Dated:  

 

12



--------------------------------------------------------------------------------

Exhibit 1

ANNEX A

WAIVER

 

1



--------------------------------------------------------------------------------

ANNEX B

EXECUTIVE COMPENSATION COMMITTEE

AMENDMENT TO BENEFIT PLANS TO COMPLY WITH EMERGENCY ECONOMIC

STABILIZATION ACT, AS AMENDED AND CONSENT AGREEMENT

 

2